              Case 20-10343-LSS           Doc 1674      Filed 11/16/20      Page 1 of 1



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                  Chapter 11

BOY SCOUTS OF AMERICA AND                               Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                                                        (Jointly Administered)
                      Debtors.

                       MOTION AND ORDER FOR ADMISSION PRO HAC VICE
        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the admission pro
hac vice of Brett Grindrod to represent Clarendon America Insurance Company in this action.

November 16, 2020.                                      /s/ Matthew G. Summers
                                                        Matthew G. Summers (No. 5533)
                                                        BALLARD SPAHR LLP
                                                        919 N. Market Street, 11th Floor
                                                        Wilmington, DE 19801
                                                        Telephone: (302) 252-4428
                                                        Facsimile: (302) 252-4466
                                                        E-mail: summersm@ballardspahr.com

              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the District of Columbia and
Maryland, and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which
occurs in the preparation or course of this action. I also certify that I am generally familiar with this
Court’s Local Rules and with Standing Order for District Court Fund revised 3/25/14. I further certify
that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

                                                        /s/ Brett Grindrod
                                                        Brett Grindrod
                                                        Steptoe & Johnson LLP
                                                        1330 Connecticut Avenue NW
                                                        Washington, DC 20036
                                                        Telephone: (202) 429-8078
                                                        Facsimile: (202) 429-3902
                                                        E-mail: bgrindrod@steptoe.com

                                   ORDER GRANTING MOTION
            IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
